DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/05/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuta (U.S. Pub. No. 2018/0031847).
As to claim 1, Tatsuta teaches a wearable display device (10) comprising: 
an optical device (optical device comprising of elements 20 and 22 having a frame 13) configured to form a virtual image ([0049], lines 1-12); and 
a support device (comprising of elements 42a and 42c) configured to support the optical device (the handles 11 support the optical device by holding the frame 13 having 
a rotation mechanism (rotating mechanisms 43a and 43b) configured to cause an opening angle of the movable temple with respect to the fixed temple to be adjustable (Fig. 10, the movable temple is rotatable along the 43a and 43b axis and is rotatable over a predetermined range having an opening angle as shown in the figure, [0061], lines 8-15),
wherein he fixed temple (42a) and the movable temple (42c) are both configured to extend rearward of an ear of a user (The fixed temple 42a and the movable temple 42c together are arranged to extend beyond the user’s ear, wherein both temples have to be arranged together in the form shown in fig. 10 in order to extend beyond the ear of the user). 
As to claim 4, Tatsuta teaches the rotation mechanism (mechanism comprising of elements 43a, 43b, and 42b) is provided on a base side of the fixed temple (the mechanism is located on the base side, wherein the base side is the inner side in which a geometric figure stands). 
As to claim 5, Tatsuta teaches the movable temple is disposed on an outer side of the fixed temple (the movable temple is located on an outside portion of the fixed temple as can be seen in Fig. 11). 
As to claim 6, Tatsuta teaches a length from the rotation mechanism of the movable temple to a tip of the movable temple is greater than a length from the rotation mechanism of the fixed temple to a tip of the fixed temple (the length from the rotation mechanism 45 to the tip of the movable temple over the user’s ear 32 is greater than a length of the fixed temple from the rotation mechanism of the fixed temple 44a to the tip, which has a short length from the rotating mechanism 45 towards the user’s ear, Fig. 11). 
As to claim 7, Tatsuta teaches the tip of the movable temple extends to a position corresponding to a back of a head (the tip of the movable temple 42c, Fig. 10, is extended over the user’s ear to the back of the user’s head). 
As to claim 12, Tatsuta teaches a nose pad (47, Fig. 12) attached to the optical device or the support device (The nose pads 47 are attached to the optical device that also comprises of the frame 13 via pad arm 48), and a pad support device provided between the optical device or the support device and the nose pad (pad arm support 48 and 46 are provided between the support device and the nose pad 47, Fig. 12), and configured to set a position of the nose pad while keeping the position changeable (as can be seen in Fig. 12, the position of the nose pad 47 is adjustable and the nose pad 47 is able to move in vertical directions according to the pad support 48 and 46, [0064], lines 13-23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta in view of Hiraide (U.S. Pub. No. 2014/0340285).
As to claim 3, Tatsuta teaches the wearable display device of claim 1,
Tatsuta does not teach a ratchet mechanism,
Hiraide teaches the rotation mechanism includes a ratchet mechanism (RT, [0096], lines 2-3) that allows the opening angle of the movable temple with respect to the fixed temple to increase or decrease ([0096], lines 5-10, Fig. 10A, a movable direction of A2), and a release mechanism that returns the opening angle of the movable temple to an original opening angle ([0096], lines 18-31, the movable temple is returned to its initial position when a release mechanism is triggered). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the ratchet mechanism of Hiraide to the wearable display device of Tatsuta because it is possible to return the posture of the temple section to the initial state, [0096], lines 30-31 and to provide a virtual image .
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta in view of Farnam (U.S. Pub. No. 2013/0100397).
As to claim 8, Tatsuta teaches when the tip of the movable temple of the support device is disposed at a position corresponding to the back of the head (the tip of the movable temple 42c is extended over the user’s ear 32 and corresponds to the user’s back of the head), a contact portion of the support device is on an upper side (the movable temple is positioned over the user’s ear and therefore it is positioned on an upper side of the user’s ear),
Tatsuta does not teach a contact portion of the support device is tilted,
Farnam teaches a contact portion of the support device is tilted inward on an upper side (the movable temple is engaging the user’s ear, which means it is arranged over the user’s ear) with reference to a vertical direction (Figs. 4A and 4B, a contact portion of the support device that comprises of a fixed temple 200 and a movable temple 202, is tilted inward with reference to a vertical direction line L(5) when viewed from above). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the support device of Farnam to the 
As to claim 10, Tatsuta teaches the wearable display device of claim 1, 
Tatsuta does not teach the movable temple is formed of an elastic body,
Farnam teaches the movable temple (202) is formed of an elastic body and curved inward (Figs. 4A and 4B, the movable temple 202 is curved and curved inwards, [0060], lines 9-15). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the support device of Farnam to the wearable display device of Tatsuta because to provide adjustable eyewear, which is of the fixed temple type yet facilitates both length and angle adjustment, [0013], lines 1-5).
As to claim 11, Tatsuta teaches the movable temple (44b) has a curved shape that fits a head on a tip side of the movable temple (as can be seen in Fig. 11 the movable temple has a curved shape when its extended over the user’s head and fits on the user’s head, [0069], lines 9-10). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta in view of Imagawa (U.S. Pub. No. 2018/0173017).
As to claim 9, Tatsuta teaches the wearable display device of claim 1,
Tatsuta does not teach the opening angle is from 10 to 80 degrees,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the rotating the movable temple of Imagawa to the wearable display device of Tatsuta because to arrange the position at which the display unit can be easily seen by a user, [0009], lines 2-4.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta in view of Lin (U.S. Pub. No. 2019/0219837).
As to claim 13, Tatsuta teaches the pad support device sets a distance from the optical device to the nose pad (as can be seen in Figs. 1 and 12, the nose pads 47 are able to move up or down based on the pad support 48 and 46, therefore the distance from the optical device to the nose pad changes as the pad 47 is moved up and the distance increases when the node pad is moved down, [0064], lines 23-31) 
Tatsuta does not teach a rotational posture of the nose pad,
Lin teaches a rotational posture of the nose pad ([0072], the rotating assembly in the nose pad assembly rotates the nose pad to a first position). 
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta in view of Sugihara (U.S. Pub. No. 2012/0081658).
As to claim 15, Tatsuta teaches the wearable display device of claim 1,
Tatsuta does not mention a read side of the fixed temple and the read side of the movable temple are free end,
Sugihara teaches a rear side of the fixed temple (rear side of temple T, Figs. 9A-9D) and a rear side of the movable temple (rear end of temple 203) are free end (As can be seen the section M of temple T is a free end and the end section of temple 203 is a free end). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the fixed and movable temple of Sugihara to the wearable display device of Tatsuta because to provide a support member for mounting a wearable device to an eyeglass frame, [0002].




Response to Arguments
Applicant's arguments filed on 04/05/2021 have been fully considered but they are not persuasive. 
The newly added limitations to claim 1 are a combination of the previously presented limitations of claim 2 and a newly added limitations. Wherein the newly added limitation mentions “wherein the fixed temple and the movable temple are both configured to extend rearward of an ear of a user”.
	This newly added limitation uses the word “configured”, which could be interpreted that the parts are extending rearward via other components or parts. It is interpreted that the fixed temple and the movable temple are both arranged/set up together in order to extend beyond the user’s ear. As can be seen in Figure 10 of  Tatsuta, the two fixed and movable temples are set up to operate together in order to extend beyond the user’s ear. The limitation should specify the structure in more details in order to show each of the temples is individually/independently extending rearward of an ear of a user or extend over the user’s ear.
	Claim 14 is objected to because the structure clearly shows the two temples are connected to a common rotation mechanism via their front sides. 
	Claim 15 is rejected because the prior art reference of Sugihara teaches the rear side of each of the temples (i.e. fixed temple and movable temple) are free.



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected because the prior art references do not teach the fixed temple and the movable temple are both attached to the rotation mechanism via a front side of the fixed temple and a front side of the movable temple.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohno (U.S. Pub. No. 2011/0069275) teaches a wearable glasses having a fixed and flexible temples. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691